

116 HR 1382 IH: Inaugural Fund Integrity Act
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1382IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2019Ms. Scanlon (for herself, Mr. Sarbanes, Mr. Serrano, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit certain donations to Inaugural
			 Committees, to establish limitations on donations to Inaugural Committees,
			 to require certain reporting by Inaugural Committees, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Inaugural Fund Integrity Act. 2.Limitations and disclosure of certain donations to, and disbursements by, Inaugural Committees (a)Requirements for Inaugural CommitteesTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:
				
					325.Inaugural committees
						(a)Prohibited donations
 (1)In generalIt shall be unlawful— (A)for an Inaugural Committee—
 (i)to solicit, accept, or receive a donation from a person that is not an individual; or (ii)to solicit, accept, or receive a donation from a foreign national;
 (B)for a person— (i)to make a donation to an Inaugural Committee in the name of another person, or to knowingly authorize his or her name to be used to effect such a donation;
 (ii)to knowingly accept a donation to an Inaugural Committee made by a person in the name of another person; or
 (iii)to convert a donation to an Inaugural Committee to personal use as described in paragraph (2); and (C)for a foreign national to, directly or indirectly, make a donation, or make an express or implied promise to make a donation, to an Inaugural Committee.
 (2)Conversion of donation to personal useFor purposes of paragraph (1)(B)(iii), a donation shall be considered to be converted to personal use if any part of the donated amount is used to fulfill a commitment, obligation, or expense of a person that would exist irrespective of the responsibilities of the Inaugural Committee under chapter 5 of title 36, United States Code.
 (3)No effect on disbursement of unused funds to nonprofit organizationsNothing in this subsection may be construed to prohibit an Inaugural Committee from disbursing unused funds to an organization which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
							(b)Limitation on donations
 (1)In generalIt shall be unlawful for an individual to make donations to an Inaugural Committee which, in the aggregate, exceed $50,000.
 (2)IndexingAt the beginning of each Presidential election year (beginning with 2024), the amount described in paragraph (1) shall be increased by the cumulative percent difference determined in section 315(c)(1)(A) since the previous Presidential election year. If any amount after such increase is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000.
							(c)Disclosure of certain donations and disbursements
							(1)Donations over $1,000
 (A)In generalAn Inaugural Committee shall file with the Commission a report disclosing any donation by an individual to the committee in an amount of $1,000 or more not later than 24 hours after the receipt of such donation.
 (B)Contents of reportA report filed under subparagraph (A) shall contain— (i)the amount of the donation;
 (ii)the date the donation is received; and (iii)the name and address of the individual making the donation.
 (2)Final reportNot later than the date that is 90 days after the date of the Presidential inaugural ceremony, the Inaugural Committee shall file with the Commission a report containing the following information:
 (A)For each donation of money or anything of value made to the committee in an aggregate amount equal to or greater than $200—
 (i)the amount of the donation; (ii)the date the donation is received; and
 (iii)the name and address of the individual making the donation. (B)The total amount of all disbursements, and all disbursements in the following categories:
 (i)Disbursements made to meet committee operating expenses. (ii)Repayment of all loans.
 (iii)Donation refunds and other offsets to donations. (iv)Any other disbursements.
 (C)The name and address of each person— (i)to whom a disbursement in an aggregate amount or value in excess of $200 is made by the committee to meet a committee operating expense, together with date, amount, and purpose of such operating expense;
 (ii)who receives a loan repayment from the committee, together with the date and amount of such loan repayment;
 (iii)who receives a donation refund or other offset to donations from the committee, together with the date and amount of such disbursement; and
 (iv)to whom any other disbursement in an aggregate amount or value in excess of $200 is made by the committee, together with the date and amount of such disbursement.
 (d)DefinitionsFor purposes of this section: (1) (A)The term donation includes—
 (i)any gift, subscription, loan, advance, or deposit of money or anything of value made by any person to the committee; or
 (ii)the payment by any person of compensation for the personal services of another person which are rendered to the committee without charge for any purpose.
 (B)The term donation does not include the value of services provided without compensation by any individual who volunteers on behalf of the committee.
 (2)The term foreign national has the meaning given that term by section 319(b). (3)The term Inaugural Committee has the meaning given that term by section 501 of title 36, United States Code..
 (b)Confirming amendment related to reporting requirementsSection 304 of the Federal Election Campaign Act (52 U.S.C. 30104) is amended— (1)by striking subsection (h); and
 (2)by redesignating subsection (i) as subsection (h). (c)Conforming amendment related to status of committeeSection 510 of title 36, United States Code, is amended to read as follows:
				
 510.Disclosure of and prohibition on certain donationsA committee shall not be considered to be the Inaugural Committee for purposes of this chapter unless the committee agrees to, and meets, the requirements of section 325 of the Federal Election Campaign Act of 1971.. 
 (d)Effective dateThe amendments made by this Act shall apply with respect to Inaugural Committees established under chapter 5 of title 36, United States Code, for inaugurations held in 2021 and any succeeding year.
			